—Determination unanimously confirmed and petition dismissed. Memorandum: There is no merit to the contention that the Tier III disciplinary hearing was not conducted in a timely fashion (see, 7 NYCRR 251-5.1). The record establishes that the hearing was commenced within seven days of receipt of notice by the facility. Petitioner received meaningful employee assistance as required by 7 NYCRR 251-4.2, and the Hearing Officer did not refuse to call witnesses requested by petitioner. Finally, the *1028contention that petitioner’s rights were violated when respondent prevented petitioner from submitting relevant documentary evidence is without merit. The record establishes that certain documents requested by petitioner did not exist and other documents were confidential in nature and therefore unavailable to petitioner (see, Matter of Morales v Senkowski, 165 AD2d 393). (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Rath, Jr., J.) Present—Lawton, J. P., Fallon, Wesley, Doerr and Boehm, JJ.